Citation Nr: 1014812	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  05-02 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Morgan, Lewis, & Bocklus LLP


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to 
April 1971.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims (Court) regarding a Board decision rendered 
in June 2007.  This matter was originally on appeal from This 
matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In a June 2007 decision, the Board denied the Veteran's 
appeal.  The Veteran appealed the Board's decision to the 
Court.  In a November 2008 Order, the Court granted the 
parties Joint Motion for Remand (JMR ) and remanded the 
matter to the Board for compliance with the instructions in 
the JMR. The JMR noted that the parties agreed that the Board 
erred by failing to obtain or otherwise account for and 
consider all VA treatment records.  The JMR specifically 
noted that there are no VA treatment records dated between 
1998 and February 2003 in the claims file.

The Board also notes that there is a difference of opinion 
among the medical professionals.  The Board, therefore, finds 
that an additional VA examination is appropriate to reconcile 
the conflicting opinions of record.

The Veteran underwent VA examination in July 2003.  The VA 
examiner reviewed the claims file and noted that there was no 
evidence that the Veteran had any induction or discharge 
scores that would be consistent with any significant concern 
of his hearing. The examiner noted that the Veteran had had 
some history of occupational noise exposure as a flower and 
produce farmer. She noted that in 1998, he checked his 
history form that he had used power tools, chain saws and 
shop equipment with no hearing protection devices. The 
Veteran reported that he did some occasional mowing and 
tilling on his history form submitted in July 2003 but denied 
any significant noise exposure. The examiner noted a 
discrepancy in the history that was reported five years prior 
compared to that reported at the July 2003 examination. The 
VA examiner stated that in view of the fact that there was no 
documentation in the Veteran's record regarding any form of 
hearing evaluation at induction or at discharge and that 
there was no contact regarding his concern about hearing loss 
until 1998, she would be resorting to conjecture to suggest 
that his hearing loss is related to his service in the 
military. The examiner noted that she was unable to find any 
specific description of his active service and that the 
Veteran had a difficult time describing his occupation. In 
addition, she noted that there was no information that would 
suggest that his hearing loss that was first noted in 1998 
was related to his military service. The examiner opined that 
hearing loss was more likely related to some other events 
than his military service and that it was less likely that 
hearing loss was related to his military service.

In support of his claim, the Veteran submitted a letter dated 
in May 2004 from S.A.M., AuD, which stated that audiometric 
test results revealed a mild to moderate sensorineural 
hearing loss for the tested frequencies of 250 to 4000 hertz. 
Dr. S.A.M. stated that after reviewing information given to 
her regarding the Veteran's claim, it was possible that there 
were some hazardous noise exposure levels that could have 
been endured during his military service. She stated, 
however, that noise-induced hearing loss with tinnitus is 
based upon the duration of exposure and intensity and is 
cumulative whether exposed on or off the job. Dr. S.A.M. 
opined that based upon the Veteran's hearing loss, one may 
conclude that he had incurred high enough exposure levels 
that could have contributed to his existing hearing loss but 
that without reference hearing evaluations before and after 
his military service, some of the damage may have been a 
result of outside the work environment.

In a March 2008 letter authored by Dr. S.A.M., she opined 
that it was as likely as not that the Veteran's hearing loss 
could be directly related to noise exposure from his military 
service and noted that her conclusion was based on data from 
the U.S Department of Labor that a permissible maximum noise 
exposure interval of 115 dB A of less than 15 minutes.  Dr. 
S.A.M. noted that it has been recorded that typical jet 
engines have a noise level of 140 dB A.  She also noted that 
the U.S. Department of Labor also indicates "that exposure 
to impulsive/impact noise should not exceed 140 dB peak sound 
pressure level" and that "Even short term exposure to 
levels at or exceeding 140 dB can cause permanent hearing 
damage."  Dr. S.A.M. noted with the OSHA regulations of 
exposure level conversion, the permissible amount of exposure 
before damage can occur at 140 dB is less than 30 seconds.  
As comparison, average levels of noise exposure for a power 
saw are recorded at 110 dB - the permissible amount of 
exposure is up to 30 before damage would be considered to 
occur.  Dr. S.A.M. noted that noise exposure is cumulative 
over time as well as puts the individual at increased risk of 
further damage over a number of years.  A shift in hearing 
acuity generally takes an average of 7 years to become 
subjectively noticeable to the individual.  Therefore, it 
would also be as likely as not that the noise exposure would 
not be instantly noticeable when he was first related from 
the military.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
indicate if he has received any VA or 
non-VA medical treatment for his hearing 
loss that is not evidenced by the current 
record, in particular he should be asked 
to identify all treatment received 
between 1998 and February 2003.  If so, 
the Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  These records, as well as any VA 
treatment records pertaining to the 
Veteran's hearing loss from 1998 to the 
present, and specifically a 2001 
audiology report, from the VA medical 
center in Madison, Wisconsin should be 
obtained and associated with the claims 
file.  If any of the above records have 
been retired to a federal records storage 
facility, all necessary follow-up efforts 
must be made to obtain the records, until 
it is clear from the responses received 
that further requests would be futile.  
The Veteran should be advised that he may 
also submit any evidence or further 
argument relative to the claim at issue.

2.  The Veteran should be afforded a VA 
audiology examination to determine the 
etiology of the Veteran's current 
bilateral hearing loss.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the Veteran's hearing loss is 
related to his active duty service.  The 
examiner should also discuss the 
conflicting opinions of the July 2003 VA 
examiner and Dr. S.A.M. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

